—Appeal by the defendant, as limited by her brief, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed August 13, 1992, upon her conviction of criminal possession of a con*339trolled substance in the third degree, upon her plea of guilty, the sentence being an indeterminate term of two to six years imprisonment.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by her as part of her plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Allen, 82 NY2d 761; People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.